Exhibit 10.37

 

   

5 The North Colonnade

Canary Wharf

London E14 4BB

   

United Kingdom

 

Tel +44 (0)20 7623 2323

 

To:

  NATIONAL CINEMEDIA LLC (the “Counterparty”)

Attn:

  David Oddo

Fax No:

  0013037928829

From:

  BARCLAYS BANK PLC (LONDON HEAD OFFICE) (“Barclays”)

Date:

  February 16, 2010

Reference:

  3700890B

Amended Rate Swap Confirmation

The purpose of this facsimile (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation supersedes any previous
Confirmation or other written communication with respect to the Transaction
described below and evidences a complete binding agreement between you and us as
to the terms of the Transaction described below. This Confirmation constitutes a
Confirmation as referred to in the Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions (the “2006
Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) are incorporated into this Confirmation. In the event
of any inconsistency between the 2006 Definitions and this Confirmation, this
Confirmation will govern for the purposes of the Transaction. References herein
to a “Transaction” shall be deemed to be references to a “Swap Transaction” for
the purposes of the 2006 Definitions. Capitalized terms used in this
Confirmation and not defined in this Confirmation or the 2006 Definitions shall
have the respective meanings assigned in the Agreement (defined below). Each
party hereto agrees to make payment to the other party hereto in accordance with
the provisions of this Confirmation and of the Agreement.

1. This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. You and
we agree to use all reasonable efforts promptly to negotiate, execute and
deliver an agreement in the form of the ISDA Master Agreement
(Multicurrency-Cross Border) (the “ISDA Form”), with such



--------------------------------------------------------------------------------

modifications as you and we in good faith agree (when so agreed, executed and
delivered, the “Agreement”). Upon the execution by you and us of such Agreement,
this Confirmation will supplement, form a part of, and be subject to that
agreement. All provisions contained or incorporated by reference in that
agreement upon its execution will govern this Confirmation except as expressly
modified below. Until we execute and deliver that agreement, this Confirmation,
together with all other confirmations referring to the ISDA Form confirming
transactions entered into between us, shall supplement, form a part of, and be
subject to an agreement in the form of the ISDA Form as if we had executed an
agreement in such form (but without any Schedule) on the Trade Date of the first
such Transaction between us, governed by New York law with the Termination
Currency being USD, and including as Section 6(f) thereof the provisions of
Section V(A) of ISDA’s User’s Guide to the 1992 Master Agreements. In the event
of any inconsistency between the provisions of that agreement and this
Confirmation, this Confirmation will prevail for the purpose of this
Transaction.

Each party represents to the other party that (absent a written agreement
between the parties that expressly imposes affirmative obligations to the
contrary):

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper based upon its own judgment and upon advice
from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into the Transaction: it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not he considered investment advice or a recommendation to
enter into the Transaction. No communication (written or oral) received from the
other party shall be deemed to be an assurance or guarantee as to the expected
results of the Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.
It is also capable of assuming, and assumes, the risks of the Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of the Transaction.

(d) Purpose. It is entering into the Transaction for the purposes of hedging its
assets or liabilities or in connection with a line of business.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

2.

   TRADE DETAILS

Notional Amount:

   USD 137,500,000.00

Trade Date:

   February 4, 2010

Effective Date:

   December 14, 2009

Termination Date:

   February 13, 2015; subject to adjustment in accordance with the Modified
Following Business Day Convention

Fixed Amounts:

  

Fixed Rate Payer:

   Counterparty Fixed Rate Payer Payment Date(s):    The 13th of June,
September, December and March in each year

 

2



--------------------------------------------------------------------------------

   from (and including) March 13, 2010 to (and including) December 13, 2014 with
a Final Payment on the Termination Date; subject to adjustment in accordance
with the Modified Following Business Day Convention. Fixed Rate:    4.984% per
annum Fixed Rate Day Count Fraction:    Actual/360 Floating Amounts:    Floating
Rate Payer:    Barclays Floating Rate Payer Payment Date(s):    The 13th of
June, September, December and March in each year from (and including) March 13,
2010 to (and including) December 13, 2014 with a Final Payment on the
Termination Date; subject to adjustment in accordance with the Modified
Following Business Day Convention. Floating Rate for initial Calculation Period:
   0.25425% Floating Rate Option:    USD-LIBOR-BBA Spread:    None Floating Rate
Day Count Fraction:    Actual/360 Designated Maturity:    3 Months Reset Dates:
   The first day in each Calculation Period Compounding:    Inapplicable
Business Days:    London and New York Calculation Agent:    Barclays 3.   

ADDITIONAL PROVISIONS

 

The following provisions will apply to this Transaction as if such terms
constitute the entire Schedule to the 1992 ISDA Master Agreement referenced in
the third paragraph of this Confirmation. Any reference to the “Agreement” shall
be deemed a reference to such 1992 ISDA Master Agreement supplemented and
amended by the following terms.

Specified Entity:    Specified Entity means in relation to Barclays and
Counterparty: Not Applicable Cross Default:    Provisions of Section 5(a)(vi)
will apply to Counterparty and Barclays.    In connection with 5(a)(vi), the
following terms shall have the meaning set forth below:    “Specified
Indebtedness” has the meaning specified in Section 14 of this Agreement, except
that with respect to Barclays, indebtedness or obligations in respect of
deposits received in the ordinary course of the banking business of such party
shall not constitute Specified Indebtedness and with respect to

 

3



--------------------------------------------------------------------------------

   Counterparty. “Specified Indebtedness” shall include, without limitation, the
obligations of Counterparty under that certain Credit Agreement dated as of
February 13, 2007, made by and between Party B, Lehman Brothers Inc. and J.P.
Morgan Securities, Inc., as Arrangers, Credit Suisse (USA) LLC and Morgan
Stanley Senior Funding, Inc., as Co-Documentation Agents, Lehman Commercial
Paper Inc., as Administrative Agent; and the other Lenders party thereto, as the
same may be amended, modified, supplemented or replaced from time to time (the
“Credit Agreement”) (and to which other lenders, borrowers or other persons may
be or become party).    “Threshold Amount” means, (1) with respect to Barclays,
an amount equal to three percent (3%) of its shareholders’ equity, determined in
accordance with generally acceptable accounting principles in its jurisdiction
or incorporation or organization as at the end of its most recently completed
fiscal year, and (2) with respect to Counterparty, $25,000,000. Automatic Early
Termination:    The “Automatic Early Termination” provision of Section 6 (a)
will not apply to Barclays and will not apply to Counterparty. Payments on Early
Termination:    For the purpose of Section 6 (e), the Second Method and Market
Quotation will apply. Credit Event Upon Merger:    Provisions of Section
5(b)(iv) will apply to Barclays and Counterparty. Section 5(b)(iv) of the
Agreement is replaced with the following:    “The term “Credit Event Upon
Merger” shall mean that a Designated Event (as defined below) occurs with
respect to a party, any Credit Support Provider of such party or any applicable
Specified Entity of such party (in each case, “X”) and such Designated Event
does not constitute an event described in Section 5(a)(viii) of this Agreement
and the creditworthiness of X or, if applicable, the successor, surviving or
transferee entity of X, after taking into account any applicable Credit Support
Document, is, in the reasonable opinion of the other party, materially weaker
immediately after the occurrence of such Designated Event than that of X
immediately prior to the occurrence of such Designated Event (and, in any such
event, such party or its successor, surviving or transferee entity, as
appropriate, will be the Affected Party).    A “Designated Event” with respect
to X means that:    (i) X consolidates or amalgamates with or merges with or
into, or transfers all or substantially all its assets (or any substantial part
of the assets comprising the business conducted by X as of the date of this
Agreement) to, or reorganizes, reincorporates or reconstitutes into or as
another entity; or    (ii) any person or related group of persons or entity
acquires directly or indirectly the beneficial ownership of (A) equity
securities having the power to elect a majority of the board of directors (or
its equivalent) of X or (B) any other ownership interest enabling it to exercise
control of X; or

 

4



--------------------------------------------------------------------------------

   (iii) X effects any substantial change in its capital structure by means of
the issuance, incurrence or guarantee of debt or the issuance of (A) preferred
stock or other securities convertible into, or exchangeable for, debt or
preferred stock; or (B) in the case of entities other than corporations, any
other form of ownership interest. Certain Defined Terms and Representations   
Counterparty represents and warrants to Barclays at all times until the
termination of this Confirmation that (i) this Confirmation is a Specified Hedge
Agreement that is permitted under the Credit Agreement and under its other
contractual obligations and (ii) this Confirmation is an Obligation (as defined
in the Credit Agreement and Collateral Documents). Counterparty represents and
warrants to Barclays at all times until the execution and delivery of the
Agreement that the obligations of Counterparty to Barclays with respect to this
Confirmation is secured under, and in accordance with, the terms of the Credit
Agreement and Collateral Documents and rank at least pari passu and equal in
right and priority of payment and liquidation with the Loans under the Loan
Documents (and, to the extent the Loans consist of multiple tranches, the most
senior tranche thereof).    Barclays represents and warrants to Counterparty
that, as of the Effective Date, the Trade Date and the date hereof, it is a
Lender (as defined in the Credit Agreement) or an affiliate of a Lender.    The
following terms shall have the meanings set forth below for purposes of this
Confirmation:    “Collateral Documents” means the Credit Agreement and the
“Security Documents” as defined in the Credit Agreement.    “Lender” means any
lender under the Credit Agreement holding the most senior security interest in
the Collateral relative to the other Secured Parties.    “Loan” means any loan
made by a Lender to a borrower under the Credit Agreement.    “Loan Documents”
shall have the meaning as set forth in the Credit Agreement.    “Secured Party”
means a secured party under the Collateral Documents. Assignment:    Except as
expressly provided in the Agreement, the Transaction may not be assigned by
either party hereto without the consent of the other party hereto, and any
purported assignment of the Transaction without such consent shall be void.

 

5



--------------------------------------------------------------------------------

Telephone Recording:    Each party to this Transaction:   

(i) consents to the recording of telephone conversations between the trading,
marketing and other relevant personnel of the parties in connection with this
Transaction;

 

(ii) agrees to obtain any necessary consent of, and give any necessary notice of
such recording to, its relevant personnel; and

 

(iii) agrees, to the extent permitted by applicable law, that recordings may be
submitted in evidence in any court or legal proceedings for the purpose of
establishing any matters relating to this Transaction.

Special Provisions    Early Termination:    If the Counterparty has not executed
an ISDA Master Agreement, in a form reasonably acceptable to Barclays, on or
before the sixtieth (60th) calendar day following February 8, 2010, then the
following Optional Early Termination provisions shall apply; provided that from
and after the date that the Counterparty has executed an ISDA Master Agreement,
in a form reasonably acceptable to Barclays, Optional Early Termination shall no
longer apply. Optional Early Termination:    Applicable Option Style:    Bermuda
Seller:    Counterparty Buyer:    Barclays Business Days for Payments:    New
York Exercise business Days:    New York

Calculation Agent:

 

Procedure for Exercise:

   Barclays Bermuda Option Exercise Dates:    Any day that is sixty-one (61) or
more calendar days following February 8, 2010. Expiration Date:    None Earliest
Exercise Time:    9:00 a.m. local time in New York Latest Exercise Time on the
Option Exercise Date:    11:00 a.m. local time in New York Contact Details for
Purpose of Giving Notice of Exercise: Barclays:    To Be Advised

 

6



--------------------------------------------------------------------------------

Counterparty:    To Be Advised Settlement Terms:    Cash Settlement:   
Applicable Cash Settlement Valuation Time:    11:00 a.m. New York time Valuation
Business Days:    New York Cash Settlement Payment Date:    Two Business Days
following the Exercise Date

Business Day Convention for

Cash Settlement Payment Date:

   Modified Following Cash Settlement Method:    Cash Price Cash Settlement
Currency:    USD Quotation Rate:    Mid Governing Law:    The Transaction and
this Confirmation will be governed by and construed in accordance with the laws
of the state of New York without reference to choice of law doctrine Waiver of
Right to Trial by Jury:    Each of the parties hereby irrevocably waives any and
all right to a trial by jury with respect to any legal proceeding or
counterclaim arising out of or relating to the ISDA Form or this Confirmation.
4.    ACCOUNT DETAILS Payments to Barclays:   

Correspondent: BARCLAYS BANK PLC-NEW YORK

BIC:BARCUS33XXX

Account: 050019228

Beneficiary: BARCLAYS BANK PLC

Payments to Counterparty:    Please advise 5.    OFFICES Barclays:   

Address for Notices:

 

BARCLAYS CAPITAL

5 THE NORTH COLONNADE

CANARY WHARF

LONDON

El4 4BB

ENGLAND

Telephone: +44 207 773 0177/0178

Facsimile: +44 207 773 6810/6857

Counterparty:    Details for giving notices to be advised separately in writing.

 

7



--------------------------------------------------------------------------------

The time of dealing will be confirmed by Barclays upon written request. Barclays
is regulated by the Financial Services Authority. Barclays is acting for its own
account in respect of this Transaction.

Please confirm that the foregoing correctly sets forth all the terms and
conditions of our agreement with respect to the Transaction by responding within
three (3) Business Days by promptly signing in the space provided below and both
(i) faxing the signed copy to Incoming Transaction Documentation, Barclays
Capital Global OTC Transaction Documentation & Management, Global Operations,
Fax +(44) 20-7773-6810/6045, Tel +(44) 20-7773-0177/0178, and (ii) mailing the
signed copy to Barclays Bank PLC, 5 The North Colonnade, Canary Wharf, London
E14 4BB Attention of Incoming Transaction Documentation, Barclays Capital Global
OTC Transaction Documentation & Management, Global Operations. Your failure to
respond within such period shall not affect the validity or enforceability of
the Transaction as against you. This facsimile shall be the only documentation
in respect of the Transaction and accordingly no hard copy versions of this
Confirmation for this Transaction shall be provided unless the Counterparty
requests.

 

For and on behalf of     For and on behalf of BARCLAYS BANK PLC     NATIONAL
CINEMEDIA LLC /s/ Linda Alexander     /s/ Gary W. Ferrera 2/17/10     2/17/10
NAME:     NAME: Authorised Signatory     Authorised Signatory Date:     Date:

Barclays Bank PLC and its affiliates, including Barclays Capital Inc., may share
with each other information, including non-public credit information, concerning
its clients and prospective clients. If you do not want such information to be
shared, you must write to the Director of Compliance, Barclays Bank PLC, 222
Broadway, New York, N.Y. 10038.

 

8